Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “a shifting fork which is hinged to the slide rest by a hinge shaft, the shifting fork being configured to be clamped: (i) with one module of the multiple modules or (ii) between two adjacent modules of the multiple modules, the shifting fork including at least one clamping slot,
a drive component capable of driving the shifting fork to be clamped with the one module or be clamped between the two adjacent modules, the drive component including a lateral pushing shaft that penetrates through: (a) a vertical strip hole formed in the slide rest, and (b) an inclined strip hole formed in the shifting fork, the lateral pushing shaft being configured to slide along the vertical strip hole and cooperate with a hole wall of the inclined strip hole during sliding to push the shifting fork to rotate relative to the slide rest, and
a pushing member configured to push the lateral pushing shaft to slide along the vertical strip hole,
wherein the one module or the adjacent modules are configured to be correspondingly clamped into the at least one clamping slot of the shifting fork after the shifting fork rotates relative to the slide rest” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on April 28, 2021 and October 25, 2021 the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on July 22, 2021. Therefore, it is concluded by the examiner that claims 1 and 4-7 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725